DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 17, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 17, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are currently pending.

Response to Arguments
2.	The Applicant argues Li`708 fails to teach “the first information being broadcast from the base station and indicating frequency and time” (remarks, pp. 5-6). The Examiner has carefully considered this point, but respectfully disagrees. First, it should be noted that the term “indicating” does not require the function of “including.” That is, under broadest reasonable interpretation1, the information broadcasted from the base station is not required to specify a frequency and time. Rather, the information only needs to be a sign of the frequency. In Li`708, the timing information utilized for peer discovery is associated with a time-frequency grid (note, e.g., figure 9 and col. 15). Therefore, the information indicates a frequency. 
	Second, the secondary reference Laroia teaches utilizing the bands of broadcasted signals and/or specifying the uplink frequency to utilize for peer-to-peer communications (See, e.g., [0005] and [0039]). The Examiner respectfully maintains it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Laroia, such as the uplink utilization functionality, within the system of Li `708, in order to promote the efficient use of air link resources.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicant’s assertion(s) of patentability regarding the other claims are based on similar arguments (i.e. their dependency on the independent claims). Also, new claims 5-8 are patentably indistinct from claims 1-4 except for statutory class. Therefore, these claims are similarly rejected according to the same rationale.
	For at least these reasons, the previously set forth rejections under 35 U.S.C. 103 are maintained and/or similarly applied to the new claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,961,708 (hereinafter “Li `708”), in view of U.S. Publication No. 2009/0017838 (hereinafter “Laroia”).

Regarding claim 1: Li `708 teaches a first wireless communication device (See, e.g., figure 1, item 102.) comprising: 
(See, e.g., figure 1; col. 7, lines 7-66; col. 8, lines 4-47, col. 10, lines 6-60; generation of signals to be sent to other terminals is based on received timing information.); and 
a WWAN transceiver configured to: 
receive WWAN signals within downlink channels of the WWAN, transmitted from the base station, the WWAN signals comprising a synchronization signal for acquiring system timing of the WWAN and the first information, the first information being broadcasted from the base station and indicating frequency and time, both the frequency and the time defining the direct signals transmitted directly to a second wireless communication (See, e.g., figure 1; col. 7, lines 7-66; col. 8, lines 4-47, col. 10, lines 6-60; base station 104 transmits frequency, time, and sync information to devices 102 for direct peer-to-peer discovery and communication.); 
periodically transmit the direct signals, in the particular frequency-time space of the WWAN based on the both frequency and time, directly to the second wireless communication device at timing based on the system timing (See, e.g., figure 1; col. 7, lines 7-66; col. 8, lines 4-47, col. 10, lines 6-60; direct signals are periodically transmitted between terminals.; and 
perform direct communication with the second wireless communication device after transmitting the direct signals (See, e.g., figure 1; col. 7, lines 7-66; col. 8, lines 4-47, col. 10, lines 6-60; peer terminal discovery leads to direct communication.).
Li `708 may teach or imply that the direct communications are within the uplink channels of the WWAN (See, e.g., col. 27, lines 45-50; col. 28, lines 49-65; uplink channels are assigned for peer use.), but this point is not explicitly stated. To the extent that Li `708 does not imply and/or (See, e.g., [0003], [0029], and [0038]-[0040].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Laroia, such as the uplink utilization functionality, within the system of Li `708, in order to promote the efficient use of air link resources (note Laroia [0003]).

Regarding claim 3: Li `708 modified by Laroia further teaches wherein the direct signals are transmitted within a WWAN Orthogonal Frequency-Division Multiplexing (OFDM) subcarrier time slot (See, e.g., Li `708: col. 9, lines 39-41; col. 15, lines 35-45. See also Laroia: [0121] and [0151].). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

7.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li `708, in view of Laroia, and in further view of either U.S. Publication No. 2009/0085806 (hereinafter “Piersol”) or U.S. Publication No. 2009/0210932 (hereinafter “Balakrishnan”).

Regarding claim 2: Li `708 modified by Laroia substantially teaches the device as set forth above regarding claim 1. Li `708 modified by Laroia may teach or imply wherein the direct signals include third information indicating location of the wireless communication device (See, e.g., Laroia: [0003]-[0005] and [0117]; note the association of band usage and location.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Laroia, such as location indication, within the system of Li `708 modified by Laroia, in order to manage resources in a region.
However, Li `708 as modified by Laroia fails to explicitly state wherein the direct signals include third information indicating location of the wireless communication device. Nevertheless, (See, e.g., [0081].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Piersol, such as the location indication functionality, within the system of Li `708 modified by Laroia, in order to manage resources in a region.
Alternatively, Balakrishnan teaches indicating location in discovery messages (See, e.g., [0100] and [0101].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Balakrishnan, such as the location indication functionality, within the system of Li `708 modified by Laroia, in order to manage resources in a region.

8.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li `708, in view of Laroia, and in further view of U.S. Publication No. 2010/0110929 (hereinafter “Li `929”).

Regarding claim 4: Li `708 modified by Laroia substantially teaches the device as set forth above regarding claim 1, but does not explicitly state wherein the direct signals are transmitted within a WWAN Single-Carrier Frequency Division Multiple Access (SC-FDMA) subcarrier time slot. However, Li `929 teaches wherein the direct signals are transmitted within a SC-FDMA slot (See, e.g., [0020].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Li `929, such as the location indication functionality, within the system of Li `708 modified by Laroia, in order to reduce peak-to-average power ratio (PAPR).

Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is obligated to interpret claimed terms according to their broadest reasonable interpretation in light of the specification. The terms must be consistent with the ordinary and customary meaning of the term unless the term has been given a special definition in the specification. MPEP 2111.